COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

 PERMIACARE, RAMORA                                 §
 THOMAS IN HER CAPACITY AS
 EXECUTIVE DIRECTOR OF                              §                  No. 08-19-00144-CV
 PERMIACARE, AND TODD
 LUZADDER IN HIS OFFICIAL AS                        §                        Appeal from the
 DIRECTOR OF MENTAL
 HEALTH SERVICES OF                                 §                       83rd District Court
 PERMIACARE,
                     Appellant,                     §                 of Pecos County, Texas

 v.                                                 §                  (TC #P-7934-83-CV)

 L. R. H.,                                          §
                               Appellee.
                                                    §

                                           JUDGMENT

       The Court has considered this cause on the record and concludes there was error in that

part of the judgment related to the ultra vires claims (notice and opportunity to appeal, right to

participate in treatment plan, Medicaid billing, and acts outside of agents’ scope of activity). We

therefore reverse that part of the order on the plea to the jurisdiction.

       We further order that the judgment of the court below is affirmed on the federal ADA and

Rehabilitation Act claims. We therefore affirm the trial court’s order on these claims and remand

the cause for further proceedings in accordance with our opinion.

       We further order that Appellee recover from Appellant and its sureties, if any, for

performance of the judgment and all costs, both in this Court and the court below, for which let
execution issue. See TEX.R.APP.P. 43.5. This decision shall be certified below for observance.

       IT IS SO ORDERED THIS 31ST DAY OF JANUARY, 2020.


                                             JEFF ALLEY, Chief Justice

Before Alley, C.J., Rodriguez, and Palafox, JJ.




                                                  2